Citation Nr: 1758201	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Melinda Willi, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and T.C.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1959 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for lumbosacral strain, finding that new and material evidence had not been received to reopen the claim.  In September 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

Additional evidence was added to the record after the June 2014 statement of the case.  The Veteran waived RO consideration of the evidence at the hearing.  Also, as noted below, the outcome as to reopening the Veteran's claim is favorable to him.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for a low back disability was denied in a November 1963 rating decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the November 1963 decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a low back disability.


CONCLUSIONS OF LAW

1.  The November 1963 rating decision denying service connection for a low back disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

2.  Since the November 1963 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a low back disability; and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2017).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran originally filed a service connection claim for residuals of injury from a wall locker falling on him in service in May 1960.  The service treatment records show numerous incidents of complaints of low back pain.  The Veteran underwent a VA examination in October 1963, which noted a diagnosis of chronic lumbosacral strain, from history.  The Veteran stated that a wall locker fell on his back while in service, and that he had complaints of low back pain on bending, lifting, or prolonged walking.  

The RO denied the Veteran's claim for a low back disability in November 1963.  It was noted that x-ray examination of the lumbar spine was negative on examination and he had normal range of motion with no muscle spasm.  The RO determined that a disability in the back was not shown.  The Veteran did not appeal the November 1963 rating decision; thus, it is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017).

The Veteran submitted a petition to reopen his service connection claim for a low back disability in July 2011.  He stated that he was a truck driver in the Army and that the prolonged driving aggravated his back condition.  VA treatment records show the Veteran had a work-related injury to his spine in approximately 1984.   Later VA treatment records show diagnosis of a low back disability from 2012 to 2016.  For instance, an August 2013 VA MRI report shows a diagnosis of multilevel disc degeneration, most pronounced on the left at L2-L3, and on the right at L3-L4, and on each side at L5-S1; mild to moderate multilevel facet arthropathy, most pronounced from L3-L4 through L5-S1.  It was noted that these findings were similar to a radiograph in October 2012.  Similar findings also were reported in March 2016.

The Veteran testified at the Board hearing in September 2017 that although he did have a work injury in the 1980s, he only injured his head and not his back.  He noted that he filed a worker's compensation claim for a slip and fall injury 1985 but was denied due to his back injury in the military.  His representative also mentioned that VA had failed to obtain VAMC records from Asheville or Social Security disability records.  In addition, the Veteran provided more detailed information concerning the injuries to his back in service.  He noted that they changed his military duties because of his back and that he became ineligible for reenlistment due to his back injury.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran provided more detailed information concerning the injury in service.  Also, the Veteran now has a diagnosis of low back disability, other than lumbosacral strain by history.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2017).  Accordingly, the Veteran's service connection claim for a low back disability is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's petition to reopen service connection for a low back disability has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and to this extent only, the claim is granted.


REMAND

The Veteran has complained of injury to his back in service from a wall locker falling and from the stress of being a truck driver with prolonged sitting.  The service treatment records show multiple instances of low back pain complaints.  Post-service records show the Veteran had lumbosacral strain by history soon after his separation from service.  Most recent VA treatment records show diagnosis of diagnosis of multilevel disc degeneration in the lumbar spine.  Unfortunately, the Veteran also had a work-related injury to his back in the 1980s.  A November 1985 private emergency room record notes complaints of back pain for last three years since he sustained back injury at work.  At that time he slipped on the floor and fell twisting his back.  Another notation shows the Veteran's report of back injury 12 months prior when he fell from a 12-foot ladder.  He was diagnosed as having a herniated disc in November 1985.  

A medical opinion is warranted to determine whether the Veteran's present back disability is related to his military service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain all relevant VA treatment records, including from the Charles George VAMC dated from January 2017 to present.

2.  Make efforts to obtain copies of the Veteran's Worker's Compensation Claim and Decision from the 1980s.

2.  Ask the Veteran to identify any additional, relevant treatment he has received for his back disability that are not of record, including from Gaston Memorial Hospital.  Make efforts to obtain any relevant records identified by the Veteran.

3.  Schedule the Veteran for a VA orthopedic examination with an appropriate examiner to determine the etiology of the claimed disability of the back.  The claims file must be made available to, and reviewed by, the examiner.  Appropriate testing should be conducted to the extent feasible.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including his service as a truck driver, or reported injury from a locker falling on his back.  

Note: the Veteran reportedly had a work-related injury to his back in approximately 1982 or 1984.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Readjudicate the claim with consideration of all relevant evidence submitted since the June 2014 statement of the case.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


